Exhibit Current Named Executive Officer Salary and Bonus Arrangements for 2010 Base Salaries The base salaries for 2010 for the following executive officers of Great Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank") are as follows: Name and Title Base Salary William V. Turner $200,000 Chairman of the Board of the Company and the Bank Joseph W. Turner $275,000 President and Chief Executive Officer of the Company and the Bank Rex A. Copeland $240,000 Treasurer of the Company and Senior Vice President and Chief Financial Officer of the Bank Steven G. Mitchem $230,000 Senior Vice President and Chief Lending Officer of the Bank Douglas W. Marrs $123,000 Secretary of the Company and Secretary, Vice President – Operations of the Bank Linton J. Thomason $121,000 Vice President–Information Services of the Bank Description of Bonus Arrangements Pursuant to their employment agreements with the Company, each of Messrs. William V.
